Filed 9/28/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 202







Edward Tarnavsky, 		Plaintiff and Appellant



v.



Morris Tarnavsky 

and Vonne Tarnavsky, 		Defendants and Appellees







No. 20120200







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



Edward J. Tarnavsky, self-represented (on brief), 12951 Eighth Street NW, Grassy Butte, N.D. 58634, plaintiff and appellant.



David A. Tschider (on brief), 418 East Rosser Avenue, Suite 200, Bismarck, N.D. 58501-4046, for defendants and appellees.

Tarnavsky v. Tarnavsky

No. 20120200



Per Curiam.

[¶1]	Edward Tarnavsky appeals from a district court order denying a petition for an emergency restraining order.  We summarily affirm under N.D.R.App.P. 35.1(a)(1).

[¶2]	Daniel J. Crothers, Acting C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring

William F. Hodny, S.J.



[¶3]	The Honorable William F. Hodny, Surrogate Judge, sitting in place of VandeWalle, C.J., disqualified.